Citation Nr: 1339398	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-18 953	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, claimed as secondary to the left knee disability.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The appellant had six years of service with the Army National Guard of Rhode Island, from 1969 to 1975.  He had verified active duty for training from November 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 RO decision.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The appellant contends he injured his left knee during active duty for training (ACDUTRA) in January 1970 and that he reinjured the knee during a two-week training at Camp Edwards, Massachusetts, during the summer of 1971 or 1972.  He asserts that these two injuries eventually led to surgery on the knee in the 1990s.  He further asserts that disability affecting his right knee developed secondary to the left knee problems, and that he is now rendered unable to pursue his profession of plumbing due to his bilateral knee problems.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110. 

In developing this claim, the RO requested the appellant's service treatment records from the National Personnel Records Center.  That organization provided the United States Army-generated records pertaining to his ACDUTRA from November 1969 to April 1970.  These records included his basic military training records and they reflect the first left knee injury reported by the appellant.  However, no Army National Guard records have been requested or obtained.  

Because the appellant claims a second left knee injury, occurring at Camp Edwards in Massachusetts during a two-week training in the summer of 1971 or 1972, however, additional records must be obtained in support of this claim.  

Because the appellant's right knee claim and his unemployability claim are dependent upon the left knee claim, no further action is required at this point, pending the resolution of his left knee claim.  Accordingly, the case is REMANDED for the following action:

1.  The RO should request the appellant's complete personnel and medical records from the appropriate repositories within the Rhode Island National Guard, to include verification of all training during the summers of 1971 and 1972.  All archived records should be retrieved from their storage facilities.  All requests for these records and responses should be fully documented for the claims file.  See 38 C.F.R. § 3.159(c)(1).

2.  If any National Guard records or other new evidence is received, the RO should undertake all further evidentiary development which may become apparent, such as obtaining a medical examination and nexus opinion, if indicated.  Then, the RO should again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

If NO new evidence is received, the appeal may be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


